TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 11, 2017



                                     NO. 03-16-00806-CV


                                Roger Bruce Martin, Appellant

                                                v.

                                 Debra Beal Martin, Appellee




      APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.